Citation Nr: 0926901	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-23 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a meniscus injury of 
the right knee, postoperative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to July 
1976.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied service connection for a 
meniscus injury, right knee, postoperative. 

The Veteran was scheduled for a June 2008 travel Board 
hearing.  The record indicates that the Veteran did not 
attend the scheduled hearing; therefore, his hearing request 
is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the Veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran has not yet been afforded a VA examination.  The 
Veteran's enlistment examination and pre-service private 
treatment records show that the Veteran had right medial 
meniscectomy in 1973.  The Veteran and his representative 
contend that his pre-existing right knee disability was 
aggravated in service.  Service treatment records show that 
the Veteran was seen for right knee complaints in December 
1974, with a subsequent athrotomy and excision of the 
retained horn of the right medial meniscus in February 1975.  
The Veteran was also seen for trauma to the right knee in 
January 1976.  Medical evidence of record indicates that the 
Veteran has a current diagnosis of degenerative joint disease 
of the right knee.  The Board finds that remand for a VA 
examination is necessary to determine if the Veteran has a 
current right knee disability etiologically related to 
service, or if his preexisting right knee disability was 
aggravated in service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the 
Veteran for a VA examination within the 
appropriate specialty to determine if he 
has a currently diagnosed right knee 
disability that is etiologically related 
to service.  
The claims folder must be made available 
to the examiner for review before the 
examination.  All tests and studies 
deemed necessary should be accomplished 
and clinical findings should be reported 
in detail.  The examiner should review 
the entire claims folder, to include the 
Veteran's service treatment records.  The 
examiner must address the following:

(A)  Identify all current right knee disorders; 

(B)  For each diagnosed disorder, is it as least as 
likely as not that any identified right knee 
disorder had its onset or was incurred in service; 

(C)  Is it at least as likely as not that the 
Veteran's preexisting meniscus injury of the right 
knee was permanently aggravated in service.

The term "at least as likely as not" does not mean 
"within the realm of medical possibility."  Rather, 
it means that the weight of medical evidence both 
for and against a conclusion is so evenly divided 
that it is as medically sound to find in favor of 
that conclusion as it is to find against it.

The term "aggravated" in the above context refers 
to a permanent worsening of the underlying 
condition, as contrasted to temporary or 
intermittent flare-ups of symptomatology which 
resolve with return to the baseline level of 
disability.

The examiner should specifically address pertinent 
findings from the record, and should include a 
complete rationale for all opinions expressed.

2.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 
